      CASE 0:20-cv-01119-ECT-ECW Document 8 Filed 08/06/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Thomas Evenstad,                                     File No. 20-cv-1119 (ECT/ECW)

                    Plaintiff,

v.                                                                ORDER

John Klavins, Jennifer Schuster-Jaeger,
Monica Long, Jan Scott, Corey Hazelton,
Beth Tietz, Derek Weinke, Ramsey County
Community Corrections, and Ramsey
County,

                 Defendants.
________________________________________________________________________

      Magistrate Judge Elizabeth Cowan Wright issued a Report and Recommendation

on July 7, 2020. ECF No. 6. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.     The Report and Recommendation [ECF No. 6] is ACCEPTED;

      2.      This action is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B);

      3.      Plaintiff’s application to proceed in forma pauperis [ECF No. 2] is DENIED;

and
     CASE 0:20-cv-01119-ECT-ECW Document 8 Filed 08/06/20 Page 2 of 2




      4.    Plaintiff’s motion for appointment of counsel [ECF No. 3] is DENIED.

              LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 6, 2020                 s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court
